Opinion issued June 11, 2019




                                    In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-18-00534-CV
                           ———————————
             UNIVERSITY OF HOUSTON SYSTEM, Appellant
                                       V.
       JIM OLIVE PHOTOGRAPHY, D/B/A PHOTOLIVE, Appellee


                   On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Case No. 2017-84942


                                 OPINION

      In this interlocutory appeal from the trial court’s denial of a plea to the

jurisdiction, we must determine if a viable constitutional takings claim can be

asserted when the State commits copyright infringement. We conclude that a
governmental unit’s copyright infringement is not a taking and that the trial court

therefore erred in denying the plea to the jurisdiction.

                                    Background

      Jim Olive Photography d/b/a Photolive, Inc. (Olive) sued the University of

Houston System, alleging an unlawful taking and seeking just compensation under

Article I, Section 17 of the Texas Constitution and under the Fifth Amendment of

the United States Constitution. Olive, a professional photographer, alleges that he

took a series of aerial photographs of the City of Houston at dusk in 2005. To take

these photographs, Olive rented a helicopter, hired a pilot, and, utilizing special

photography equipment, suspended himself from the helicopter with a harness.

While suspended in the harness, Olive took photograph SKDT1082—“The

Cityscape”— the subject of this litigation.

      Olive registered The Cityscape with the United States Copyright Office on

November 18, 2005 and displayed it for purchase on his website. Olive owned all

rights associated with The Cityscape, and his website had numerous references to

licensing the website’s photographs, including an entire page labeled “Copyrights

and Usage,” which described the applicable copyright protections held in the

photographs and explicitly stated that “[t]he unauthorized use of these images is

strictly prohibited.”



                                           2
      Olive alleges that sometime around June of 2012, the University of Houston

downloaded The Cityscape from Olive’s website, removed all identifying

copyright and attribution material, and displayed it on several webpages to

promote the University’s C.T. Bauer College of Business. The University never

contacted Olive about using his photograph and never compensated him for its use.

      Over three years later, Olive discovered that his photograph was being

displayed on the University’s Bauer College of Business webpages. Olive

informed the University of its unauthorized use of the photograph and demanded

that it cease and desist this use. The University immediately removed the

photograph from the College’s website. Olive further alleges that the University’s

display of the photograph without attribution allowed private actors such as Forbes

Magazine to republish and display The Cityscape without Olive’s permission and

without compensation.

      Upon being sued by Olive, the University filed a plea to the jurisdiction,

asserting, among other things, that because Olive failed to plead a viable takings

claim, the University retains governmental immunity and the trial court lacks

subject-matter jurisdiction. The trial court denied the plea, and this interlocutory

appeal followed.

      The University argues in four issues that the trial court erred in denying its

plea. The University first argues that a copyright is not property under the federal

                                         3
or state takings clauses. The University then argues that, if a copyright is property

under the federal or state takings clauses, its copyright infringement of Olive’s

photograph is not a taking, that it lacked capacity to take Olive’s copyright

property, and that Olive did not sufficiently plead an intentional taking.

                                Standard of Review

      The standard of review of a trial court’s ruling on a plea to the jurisdiction

based on governmental immunity is de novo. See Tex. Dep’t of Parks & Wildlife v.

Miranda, 133 S.W.3d 217, 225–26 (Tex. 2004); Tex. So. Univ. v. Gilford, 277
S.W.3d 65, 68 (Tex. App.—Houston [1st Dist.] 2009, pet. denied). The plaintiff

has the burden to allege facts that affirmatively demonstrate the trial court’s

subject-matter jurisdiction. Gilford, 277 S.W.3d at 68 (citing Tex. Ass’n of Bus. v.

Tex. Air Control Bd., 852 S.W.2d 440, 446 (Tex. 1993)). We construe the

pleadings liberally and accept the plaintiff’s factual allegations as true. See

Miranda, 133 S.W.3d at 226–27; Gilford, 277 S.W.3d at 68.

      An inverse-condemnation action is a constitutional claim in which the

property owner asserts that a governmental entity intentionally performed acts that

resulted in a “taking” of the property for public use, without formally condemning

the property. See, e.g., Tarrant Reg’l Water Dist. v. Gragg, 151 S.W.3d 546, 554

(Tex. 2004). The Texas Constitution’s takings clause (Article I, Section 17)

includes personal property. Renault, Inc. v. City of Houston, 415 S.W.2d 948, 952

                                          4
(Tex. Civ. App.—Waco 1967), rev’d on other grounds, 431 S.W.2d 322 (Tex.

1968). It is well settled that the Texas Constitution waives governmental immunity

for an inverse-condemnation (a takings) claim, but in the absence of a properly

pleaded takings claim, the governmental entity retains immunity. City of Houston

v. Carlson, 451 S.W.3d 828, 830 (Tex. 2014).

      Whether the pleaded facts constitute a viable takings claim is a question of

law. See Tex. Parks & Wildlife Dep’t v. Sawyer Trust, 354 S.W.3d 384, 390 (Tex.

2011); Mayhew v. Town of Sunnyvale, 964 S.W.2d 922, 932–33 (Tex. 1998); City

of Friendswood v. Horn, 489 S.W.3d 515, 525 (Tex. App.—Houston [1st Dist.]

2016, no pet.). When the plaintiff cannot establish a viable takings claim, the trial

court lacks subject-matter jurisdiction and should grant a plea to the jurisdiction.

Tex. Dep’t of Transp. v. A.P.I. Pipe & Supply, LLC, 397 S.W.3d 162, 166 (Tex.

2013).

                                     Analysis

      Copyright generally

      Federal copyright law provides that “[c]opyright protection subsists . . . in

original works of authorship fixed in any tangible medium of expression, now

known or later developed, from which they can be perceived, reproduced, or

otherwise communicated, either directly or with the aid of a machine or device.”

17 U.S.C. § 102(a).

                                         5
      Copyright has been defined as:

      The right to copy; specifically, a property right in an original work of
      authorship (including literary, musical, dramatic, choreographic,
      pictorial, graphic, sculptural, and architectural works; motion pictures
      and other audiovisual works; and sound recordings) fixed in any
      tangible medium of expression, giving the holder the exclusive right
      to reproduce, adapt, distribute, perform, and display the work.

Copyright, BLACK’S LAW DICTIONARY (10th ed. 2014); see also 17 U.S.C. § 102(a) (1–8)

(providing categories of works of authorship to include literary works; musical

works, including any accompanying words; dramatic works, including any

accompanying music; pantomimes and choreographic works; pictorial, graphic,

and sculptural works; motion pictures and other audiovisual works; sound

recordings; and architectural works).

      A copyright in a work subsists from its creation and generally endures for

the life of the author and 70 years after the author’s death. See 17 U.S.C. § 302(a).

Civil remedies for copyright infringement include injunctive relief. 17 U.S.C.

§ 502(a). A copyright owner can also seek money damages from an infringer:

either (1) his actual damages and any additional profits of the infringer, or

(2) statutory damages, including a sum of not more than $150,000 for willful

infringement.1 See 17 U.S.C. § 504. Federal courts have original and exclusive



1
      Olive’s petition seeks monetary relief over $100,000 but not more than $200,000.
      The record does not reflect the basis of this claim for damages or whether it is
                                          6
jurisdiction of copyright claims, 28 U.S.C. § 1338(a), and all state-law claims

arising under federal law relating to copyrights are preempted by federal law.

17 U.S.C. § 301(a); see Butler v. Cont’l Airlines, Inc., 31 S.W.3d 642, 648–52

(Tex. App.—Houston [1st Dist.] 2000, pet. denied).

      In the case of copyright infringement by a state actor, states have Eleventh

Amendment immunity from a suit for money damages in federal court. See Chavez

v. Arte Publico Press, 204 F.3d 601, 607–08 (5th Cir. 2000) (Chavez III)

(discussed below) (in copyright-infringement action against University of Houston,

holding that Copyright Remedy Clarification Act (CRCA), 17 U.S.C. § 511, which

purported to abrogate Eleventh Amendment immunity and to provide for state

liability for copyright infringement, was unconstitutional); see also Allen v.

Cooper, 895 F.3d 337, 347–54 (4th Cir. 2018) (same), pet. for cert. filed, (U.S. Jan.

4, 2019) (No. 18-877); Nat’l Ass’n of Bds. of Pharmacy v. Bd. of Regents of Univ.

Sys. of Ga., 633 F.3d 1297, 1312–19 (11th Cir. 2011) (same); Richard Anderson

Photography v. Brown, 852 F.2d 114, 120 (4th Cir. 1988) (holding that state


      related to the statutory damages of not more than $150,000 for willful
      infringement under 17 U.S.C. § 504(c)(2). See generally Thomas F. Cotter, Do
      Federal Uses of Intellectual Property Implicate the Fifth Amendment?, 50 FLA. L.
      REV. 529, 562–63 (1998) (asserting that, because copyright is “nonrivalrous,”
      “[a]ll that the intellectual property owner loses” from the government’s use of a
      copyright, “except in those rare circumstances in which government use destroys
      virtually all of the property’s value, is some licensing revenue.”). “Nonrivalrous
      means that another person can use it without simultaneously depriving anyone else
      of its use.” Id. at 563.
                                           7
university had Eleventh Amendment immunity against photographer’s copyright-

infringement action). See generally 3 MELVILLE B. NIMMER & DAVID NIMMER,

NIMMER   ON   COPYRIGHT § 12.01[E][2] (Rev. Ed. 2019); 6 WILLIAM F. PATRY,

PATRY   ON   COPYRIGHT § 21.88 (Mar. 2019). But a copyright owner can obtain

prospective injunctive relief for copyright infringement by a state actor under the

Ex parte Young doctrine.2 See, e.g., Nat’l Ass’n of Bds. of Pharmacy, 633 F.3d at

1307–12 (addressing claim for injunctive relief under Ex parte Young doctrine

against state university for ongoing copyright infringement); Hairston v. N.C.

Agric. & Tech. State Univ., No. 1:04 CV 1203, 2005 WL 2136923, at *8

(M.D.N.C. Aug. 5, 2005) (“[T]he court finds that Plaintiff sufficiently alleges an

ongoing violation of federal copyright law by Defendants, and the Ex parte Young

doctrine therefore applies to his copyright infringement claim seeking prospective

injunctive relief from Defendants.”).

      Copyright infringement, whether common law or statutory, is a tort. Porter

v. United States, 473 F.2d 1329, 1337 (5th Cir. 1973); Ted Browne Music Co. v.

Fowler, 290 F. 751, 754 (2d Cir. 1923) (stating courts “have long recognized that

infringement of a copyright is a tort”). Texas has not waived sovereign

(governmental) immunity in the Texas Tort Claims Act for copyright infringement



2
      Ex parte Young, 209 U.S. 123 (1908).
                                         8
by a governmental unit. See TEX. CIV. PRAC. & REM. CODE § 101.021(1)

(providing for limited waiver of governmental immunity for claims of property

damage, personal injury, or death proximately caused by wrongful or negligent

conduct of governmental employee arising out of (1) use of publicly owned motor-

driven equipment or motor vehicle, (2) premises defects, and (3) conditions or uses

of certain property); see also Schneider v. Ne. Hosp. Auth., No. 01-96-01098-CV,

1998 WL 834346, at *2 (Tex. App.—Houston [1st Dist.] 1998, pet. denied) (not

designated for publication) (“It is up to the legislature to add the tort of trademark

infringement to those torts for which immunity is statutorily waived.”). Nor has

Texas waived its Eleventh Amendment immunity by consenting to suit in federal

court for copyright infringement. See generally Seminole Tribe of Fla. v. Florida,

517 U.S. 44, 54–55, 67–72 & n.14 (1996)

      Intellectual Property and Takings

      In apparent recognition of the above legal landscape that forecloses a

copyright owner’s claim for copyright infringement against a state actor, Olive has

asserted his constitutional takings claims against the University. The Texas

Constitution’s Takings Clause provides: “No person’s property shall be taken,

damaged, or destroyed for or applied to public use without adequate compensation




                                          9
being made.” TEX. CONST. art. I, § 17(a).3

      The federal takings clause protects both real property and personal property.

Horne v. Dep’t of Agric., 135 S. Ct. 2419, 2425–26 (2015) (holding that raisins

were subject of government taking: “The Government has a categorical duty to pay

just compensation when it takes your car, just as when it takes your home.”). A

copyright, which is intellectual property,4 is a protected property interest.5 Nat’l

Ass’n of Bds. of Pharmacy, 633 F.3d at 1317; see also 17 U.S.C. § 201(d) (“The



3
      The Fifth Amendment prohibits the taking of “private property [] for public use,
      without just compensation.” U.S. CONST. AMEND. V. Texas courts look to federal
      takings jurisprudence for guidance. Sheffield Dev. Co. v. City of Glenn Heights,
      140 S.W.3d 660, 669 (Tex. 2004). The protections of the Texas Constitution’s
      Takings Clause are presumed to be coextensive with the federal protections,
      absent a showing that the Texas provision was intended to apply more broadly.
      See Mayhew, 964 S.W.2d at 932.
4
      Intellectual property is a “category of intangible rights protecting commercially
      valuable products of the human intellect,” and the “category comprises primarily
      trademark, copyright, and patent rights, but also includes trade-secret rights,
      publicity rights, moral rights, and rights against unfair competition.” Intellectual
      property, BLACK’S LAW DICTIONARY (10th ed. 2014).
5
      Other types of intellectual property—patents, trademarks, and trade secrets—are
      recognized as “property” or a protected “property interest” for due-process
      purposes. See Fla. Prepaid Postsecondary Educ. Expense Bd. v. Coll. Savs. Bank,
      527 U.S. 627, 642 (1999) (“Patents, however, have long been considered a species
      of property.”); Coll. Savs. Bank v. Fla. Prepaid Postsecondary Educ. Expense Bd.,
      527 U.S. 666, 673 (1999) (“trademarks” are a “constitutionally cognizable
      property interest[]” and “are the ‘property’ of the owner because he can exclude
      others from using them”); Ruckelshaus v. Monsanto Co., 467 U.S. 986, 1002
      (1984) (holding that trade secrets are property under applicable state law and
      subject to federal takings clause); see also Schneider, 1998 WL 834346, at *2
      (“Clearly, a trademark is property.”).
                                           10
ownership of a copyright may be transferred in whole or in part by any means of

conveyance or by operation of law, and may be bequeathed by will or pass as

personal property by the applicable laws of intestate succession.”). See generally

Pascale Chapdelaine, The Property Attributes of Copyright, 10 BUFF. INTELL.

PROP. L.J. 34 (2014). But while a copyright is “property” or a protected “property

interest” for due-process purposes, that does not necessarily mean that it is

property for purposes of the takings clause. See, e.g., Davida H. Isaacs, Not All

Property Is Created Equal: Why Modern Courts Resist Applying the Takings

Clause to Patents, and Why They Are Right to Do So, 15 GEO. MASON L. REV. 1,

36 (2007) (“Being property is a necessary requirement for Takings Clause

protection, but it is not a sufficient one.”).

       In 2008, it was noted that whether copyright is property under the takings

clause is “as yet unlitigated.”6 Tom W. Bell, Copyright as Intellectual Property



6
       The Fifth Circuit has also pointed out this dearth of authority:

           Copyrights are indeed a species of property, but the extent to which
           they are protectable against the states raises troubling issues. In
           Seminole, the Supreme Court noted the absence of caselaw
           authority over the past 200 years dealing with enforcement of
           copyrights in federal courts against the states. Surely this dearth
           implies that there has been no claim against states in the federal
           courts.

       Chavez v. Arte Publico Press, 157 F.3d 282, 288 (5th Cir.) (Chavez II) (citing
       Seminole Tribe, 517 U.S. at 71 & n.16), reh’g en banc granted and opinion
                                             11
Privilege, 58 SYRACUSE L. REV. 523, 538 (2008). But see Porter, 473 F.2d at 1337

(copyright “infringement is not a ‘taking’ as the term is constitutionally

understood”) (discussed below). Relying on Zoltek Corp. v. United States, 442
F.3d 1345, 1350–53 (Fed. Cir. 2006) (holding that patent infringement by federal

government does not constitute taking under Fifth Amendment), cert. denied, 551
U.S. 1113 (2007), vacated on other grounds on reh’g en banc, 672 F.3d 1309 (Fed.

Cir. 2012), and the Supreme Court’s denial of certiorari in Zoltek, the author

asserts that Zoltek “strongly suggests that the same outcome would obtain for

copyrights.” Bell, 58 SYRACUSE L. REV. at 538; see also Isaacs, 15 GEO. MASON. L.

REV. at 1–2, 6–17 (discussing Zoltek). But see Note, Copyright Reform and the

Takings Clause, 128 HARV. L. REV. 973 (2015) (arguing that copyright should be

protected by takings clause).7 The author further argues that the Supreme Court’s




      vacated, 178 F.3d 281 (5th Cir. 1998), remanded to panel for reconsideration, 180
F.3d 674 (5th Cir. 1999), panel op. on reconsideration, Chavez III, 204 F.3d 601.
7
      This Note collects, in addition to Cotter and Isaacs, other scholars’ articles on the
      subject of intellectual property and takings. Note, 128 HARV. L. REV. at 974
      nn.12-13 (citing Christina Bohannon, Reclaiming Copyright, 23 CARDOZO ARTS
      & ENT. L.J. 567 (2006); Shubha Ghosh, Toward a Theory of Regulatory Takings
      for Intellectual Property: The Path Left Open After College Savings v. Florida
      Prepaid, 37 SAN DIEGO L. REV. 637 (2000); Roberta Rosenthal Kwall,
      Governmental Use of Copyrighted Property: The Sovereign’s Prerogative, 67
      TEX. L. REV. 685, 755 (1989); Adam Mossoff, Patents as Constitutional Private
      Property: The Historical Protection of Patents Under the Takings Clause, 87 B.U.
      L. REV. 689 (2007); and John C. O’Quinn, Protecting Private Intellectual
                                           12
“definition of ‘property’ appears not to shelter copyright” because of its description

of the sources of property interests protected from takings8 and “copyrights exist

only by the grace of the Constitution.”9 Id.

      No Texas case appears to have addressed whether a copyright is property for

purposes of the takings clause and whether copyright infringement by a state actor

is a taking. The case closest on point is our unpublished 1998 decision in

Schneider, 1998 WL 834346. There, after recognizing that a trademark is property,

this court squarely held that a governmental entity’s (a hospital authority’s)

“trademark infringement is not a compensable taking; thus, sovereign immunity is

not waived on the basis of an unconstitutional taking.”10 Id. at *2. After noting that

no authority classified trademarks as property for purposes of the takings clause,



      Property from Government Intrusion: Revisiting SmithKline and the Case for Just
      Compensation, 29 PEPP. L. REV. 435 (2002)).
8
      “[P]roperty interests . . . are not created by the Constitution. Rather, they are
      created and their dimensions are defined by existing rules or understandings that
      stem from an independent source such as state law.” Ruckelshaus, 467 U.S. at
      1001 (quoting Webb’s Fabulous Pharmacies, Inc. v. Beckwith, 449 U.S. 156, 161
      (1980)) (quoting Bd. of Regents v. Roth, 408 U.S. 564, 577 (1972)).
9
      U.S. CONST. art. 1, § 8, cl. 8 (“The Congress shall have Power . . . To promote the
      Progress of Science and useful Arts, by securing for limited Times to Authors and
      Inventors the exclusive Right to their respective Writings and Discoveries”).
10
      A “trademark” is a “word, phrase, logo, or other sensory symbol used by a
      manufacturer or seller to distinguish its products or services from those of others.”
      Trademark, BLACK’S LAW DICTIONARY (10th ed. 2014).
                                           13
this court stated that, to the contrary, “there is authority that refutes such a

classification” and cited Porter for the proposition that copyright infringement is

not a taking.11 Id. at *2 (citing Porter, 473 F.2d at 1337). We therefore turn to

Porter and the other federal cases relied on by the parties for their respective

positions.

Porter v. United States

      Porter involved in part a claim by Lee Harvey Oswald’s widow for the

diminution in the copyright value of Oswald’s writings because of their publication

in the Warren Commission report. Porter, 473 F.2d at 1336.

      We turn finally to the question whether Mrs. Porter can recover for
      the diminution in value of Oswald’s writings attributable to their
      publication in the Warren Commission Report. It is, of course, quite
      plain that the recovery sought here is for infringement by the
      government of Mrs. Porter’s common law copyright interest in
      Oswald’s writings. Such infringement is not a “taking” as the term is
      constitutionally understood. Rather, it has always been held that
      infringement of copyright, whether common law, Twentieth Century
      Fox Film Corp. v. Dieckhaus, 153 F.2d 893 (CA 8, 1948), or
      statutory, Turton v. United States, 212 F.2d 354 (CA 6, 1954)
      constitutes a tort.



11
      This court also cited Garcia v. Peeples, 734 S.W.2d 343 (Tex. 1987) (orig.
      proceeding) as supporting authority. Schneider, 1998 WL 834346, at *2. In
      Garcia, a product-liability suit, our supreme court rejected an automaker’s claim
      that a plaintiff’s shared discovery of the automaker’s trade secrets (which the court
      recognized as property) with only similarly situated litigants under a properly
      tailored protective order would be “an unconstitutional deprivation of property”
      that “rises to the level of a constitutional taking.” Garcia, 734 S.W.2d at 348 n.4.
                                           14
Id. at 1337 (emphasis added). But see Roth v. Pritikin, 710 F.2d 934, 939 (1st Cir.

1983) (“An interest in a copyright is a property right protected by the due process

and just compensation clauses of the Constitution.”).

      Olive characterizes Porter as anomalous12 and as superseded by both the

Supreme Court in Horne and the Fifth Circuit in Chavez. Because Horne involved

the taking of raisins—which are tangible personal property, not intangible

intellectual property—it is inapposite; further, it made no attempt to address

intellectual property.

      As noted above, Chavez, in part a copyright-infringement action against the

University of Houston, held that Congress, by enacting the CRCA, could not

subject states to suit in federal court for copyright infringement because of

Eleventh Amendment immunity. Chavez III, 204 F.3d at 607–08. In passing on the

constitutionality of the CRCA—Chavez was not a takings case—the court

addressed copyright as property for due-process purposes and considered whether

Congress could abrogate state Eleventh Amendment immunity under section 5 of

the Fourteenth Amendment “to prevent states from depriving copyright holders of

their property without due process of law.” Id. at 604; see id. at 605–07. In its

analysis, the court stated that the “underlying conduct at issue here is state


12
      We disagree that Porter is an anomaly, but because of its subject matter, it is
      undoubtedly sui generis.
                                         15
infringement of copyrights, rather than patents, and the ‘constitutional injury’

consists of possibly unremedied, or uncompensated, violation of copyrights by

states.” Id. at 605. The court then noted:

      In Chavez II, we said that whether copyrights were a form of property
      protectable against the states raised troubling issues. The Supreme
      Court held in Florida Prepaid that patents are considered property
      within the meaning of the due process clause. See Florida Prepaid,
119 S. Ct. at 2208. Since patent and copyright are of a similar nature,
      and patent is a form of property protectable against the states,
      copyright would seem to be so too.

Id. at 605 & n.6.

      We do not view Chavez III as superseding Porter; instead, these comments

concerned due-process protection of property from deprivation, rather than from a

taking, as did the Supreme Court’s due-process description of patents as property

in Florida Prepaid. See Fla. Prepaid, 527 U.S. at 642 (“patents may be considered

‘property’ for purposes of our analysis”); see also Carlos Manuel Vazquez, What is

Eleventh Amendment Immunity?, 106 Yale L.J. 1683, 1745 n.281 (1997) (“the

Court has interpreted the term “property” in the Takings Clause more narrowly

than the same term in the Due Process Clause”).

      Chavez II touches on copyright as property for takings purposes, citing and

discussing Roth (which we address below). Chavez II, 157 F.3d at 288. In dicta,

and after distinguishing Roth because it was not a copyright-infringement action



                                             16
against a state and after highlighting Roth’s statement as dicta,13 Chavez II noted—

“[o]nly slightly more apropos of [Roth’s] discussion”—that the Supreme Court

held that trade secrets are property protected by the Fifth Amendment takings

clause in Ruckleshaus v. Monsanto Co. and that, “[b]y analogy, copyrights

constitute intangible property that, for some purposes at least, receives

constitutional protection.” Chavez II, 157 F.3d at 288 (citing Ruckelshaus v.

Monsanto Co., 467 U.S. 986, 1002 (1984) (holding that trade secrets are property

under applicable state law and subject to federal takings clause). Chavez II thus

stops short of stating that copyright is property protected by the takings clause and

does not purport to supersede Porter’s contrary statement.

Roth v. Pritikin

      Roth is Olive’s principal authority for his contention that copyright is

property protected by the takings clause, but on close examination, we find Roth’s

statement to be both unsupported and dicta. Moreover, Roth did not involve a

copyright-infringement claim against a state; it involved a dispute over Roth’s

recipes that were used in a bestselling diet book. The 1977 oral contract to use

Roth’s recipes provided for only a flat fee to Roth as a “writer for hire,” with her

having no interest in the book’s copyright and royalties, as found by the district


13
      See Chavez II, 157 F.3d at 288 (“In Roth, the Second Circuit was speculating on
      the entirely different issue of. . . .”).
                                         17
court. Roth, 710 F.2d at 936. Roth argued that if an oral contract for payment for

her recipes had been made in 1977, it was invalidated by the subsequent enactment

of the Copyright Act of 1978, which she contended applied retroactively and which

required a work-for-hire agreement with no ownership interest in a copyright to be

expressly agreed to in a signed and written agreement.14 Id. at 938. The parties and

the Second Circuit agreed that if the oral contract was governed by the law in

effect in 1977, it properly divested Roth of any rights to a share of the book’s

royalties that she might otherwise have possessed. Id. at 937 & n.3.

      After affirming the district court’s finding of an enforceable oral contract,

the Second Circuit rejected Roth’s contention that the Copyright Act of 1978

applied retroactively. Id. at 938–39. The court then ventured into admitted dicta,15



14
      See 17 U.S.C. § 201(b) (“In the case of a work made for hire, the employer or
      other person for whom the work was prepared is considered the author for
      purposes of this title, and, unless the parties have expressly agreed otherwise in a
      written instrument signed by them, owns all of the rights comprised in the
      copyright.”); 17 U.S.C. § 101 (defining “work made for hire” in part as “a work
      specially ordered or commissioned for use as a contribution to a collective work,
      . . . if the parties expressly agree in a written instrument signed by them that the
      work shall be considered a work made for hire”).
15
      Dictum is “[a]n opinion expressed by a court, but which, not being necessarily
      involved in the case, lacks the force of an adjudication. . . .” Seger v. Yorkshire
      Ins. Co., 503 S.W.3d 388, 399 (Tex. 2016) (quoting Grigsby v. Reib, 153 S.W.
1124, 1126 (Tex. 1913)). “Obiter dictum [literally, “something said in passing”.
      Obiter dictum, BLACK’S LAW DICTIONARY (10th ed. 2014).] is not binding as
      precedent.” Seger, 503 S.W.3d at 399. Judicial dictum is “a statement made
      deliberately after careful consideration and for future guidance in the conduct of
                                           18
stating that “the language of the Act, its legislative history and rules of statutory

interpretation are sufficient answers to Roth’s [retroactivity] claim,” but then

noting “en passant,”16 that

      adoption of her interpretation . . .. would, in addition, raise a serious
      issue concerning the Act’s constitutionality. See 1 Nimmer on
      Copyright, supra, at § 1.11. An interest in a copyright is a property
      right protected by the due process and just compensation clauses of
      the Constitution. See Loretto v. Teleprompter Manhattan CATV Corp.,
      458 U.S. 419, 102 S. Ct. 3194, 73 L.Ed.2d (1982); Pruneyard
      Shopping Center v. Robins, 447 U.S. 74, 82 n.6, 100 S. Ct. 2035, 2041
      n.6, 64 L. Ed. 2d 741 (1980). The agreement between Roth and the
      appellees, pursuant to which Roth surrendered any rights she might
      otherwise have obtained in the copyright, was valid when it was
      entered into, and a subsequently enacted statute which purported to
      divest Pritikin and McGrady of their interest in the copyright by
      invalidating the 1977 agreement could be viewed as an
      unconstitutional taking. See, e.g., Pennsylvania Coal Co. v. Mahon,
      260 U.S. 393, 43 S. Ct. 158, 67 L. Ed. 322 (1922); Penn Central
      Transportation Co. v. New York City, 438 U.S. 104, 98 S. Ct. 2646, 57
L. Ed. 2d 631 (1922); see also Michelman, Property, Utility, And
      Fairness: Comments On The Ethical Foundations of “Just


      litigation,” and “[i]t is at least persuasive and should be followed unless found to
      be erroneous.” Id. (citations omitted).
16
      Literally, “in passing.” En passant, WEBSTER’S NEW COLLEGIATE DICTIONARY
      (1981). In Chavez II, the Fifth Circuit pointed out Roth’s dicta, noting that “the
      Second Circuit was speculating on the entirely different issue of Congress’s
      inability to retroactively invalidate by statute certain pre-existing copyright
      contracts between private parties.” Chavez II, 157 F.3d at 288 (emphasis added).
      Also, we disagree with Chavez II’s likely inadvertent characterization of Roth’s
      copyright-takings statement as a holding because Roth’s statement is obiter
      dictum. See Chavez II, 157 F.3d at 288 (“one court of appeals has held that an
      interest in a copyright is protected by the Due Process and Just Compensation
      Clauses of the Constitution”) (emphasis added) (citing Roth, 710 F.2d at 939).


                                           19
      Compensation” Law, 80 HARV. L. REV. 1165 (1967). Resolution of
      this issue is not required for our holding, and will have to wait for an
      appropriate case.17

Id. at 939 (emphases added).

      As support for its statement that copyright is a property right protected by

the just compensation clause, Roth cited two Supreme Court cases, neither of

which involved intellectual property and copyright in particular and therefore do

not support Roth’s proposition. See id. (citing Loretto and PruneYard). Loretto

held that a New York law requiring a landlord to permit a cable television

company to install its cable facilities on his property—a permanent physical

occupation—was a “taking.” Loretto, 458 U.S. at 421, 441.

      PruneYard upheld a state constitutional requirement that shopping center

owners permit individuals to exercise free speech and petition rights on their

property, rejecting the owner’s contention that it amounted to an unconstitutional

infringement of property rights under the Fifth Amendment’s Takings Clause.

PruneYard, 447 U.S. at 82–84. Because “one of the essential sticks in the bundle

of property rights is the right to exclude others,” the Court stated that there has

literally been a “taking” of that right to the extent that the California Supreme

Court has interpreted its state constitution to entitle its citizens to exercise free-


17
      Neither Pennsylvania Coal nor Penn Central concern intellectual property and
      takings.
                                         20
expression and petition rights on shopping center property. Id. at 82. Roth cited

footnote six in PruneYard, which discusses “property” as used in the Takings

Clause to denote “the group of rights inhering in the citizen’s relation to the

physical thing, as the right to possess, use and dispose of it. . . . The constitutional

provision is addressed to every sort of interest the citizen may possess.” Id. at 82

n.6 (quoting United States v. Gen. Motors Corp., 323 U.S. 373, 377–78 (1945)).18

This weighty quotation also appears in Ruckelshaus, with the Court ascribing it to

intangible property rights, 467 U.S. at 1003, but it does not suffice to compel

takings protection to copyright. See, e.g., PruneYard, 447 U.S. at 82 (“not every

destruction or injury to property by governmental action has been held to be a

‘taking’ in the constitutional sense”) (quoting Armstrong v. United States, 364 U.S.
40, 48 (1960)).

Zoltek v. United States

      As mentioned, in Zoltek, the Federal Circuit19 held that a patent holder could

not allege patent infringement as a Fifth Amendment taking against the federal



18
      Like PruneYard, General Motors did not involve intellectual property. It
      concerned the Government’s temporary condemnation of a warehouse held under
      a long-term lease during World War II. See Gen. Motors, 323 U.S. at 375.
19
      The Federal Circuit is a specialized appellate court that has exclusive nationwide
      jurisdiction of patent appeals and also takes appeals from the United States Court
      of Federal Claims. See 28 U.S.C. §§ 1292(c), 1295(a)(1), (3).
                                          21
government under the Tucker Act.20 Zoltek, 442 F.3d at 1350–53. The Federal

Circuit relied on Schillinger v. United States, 155 U.S. 163 (1894), in which the

Supreme Court rejected an argument that a patent holder could sue the government

for patent infringement as a Fifth Amendment taking. Zoltek, 442 F.3d at 1350

(citing Schillinger, 155 U.S. at 169); see id. at 1351–52 (explaining that Congress

enacted the Tucker Act in response to Schillinger).

      Zoltek, a post-Ruckelshaus decision, stated unequivocally: “Schillinger

remains the law.” Id. at 1350. The court noted that in Ruckelshaus (discussed

below), the Supreme Court concluded that government interference with interests

“cognizable as trade-secret property right[s]” could constitute a taking depending

on the circumstances, but that Ruckelshaus did not overrule Schillinger and that

Schillinger must be followed until it is overruled by the Supreme Court. Zoltek,
442 F.3d at 1352 & n.3 (citing and quoting Ruckelshaus, 467 U.S. at 1003–04).

The Federal Circuit vacated its original decision on other grounds years later, see

Zoltek Corp. v. United States, 672 F.3d 1309, 1322, 1327 (Fed. Cir. 2012), but its



20
      28 U.S.C. § 1491(a)(1) (providing limited waiver of sovereign immunity by the
      United States for certain claims in Court of Federal Claims), § 1498 (providing
      statutory remedy in Court of Federal Claims for federal government’s unlicensed
      use of patent or copyright). “Generally, compensation for a taking may be
      obtained under the Tucker Act, which confers jurisdiction on the United States
      Court of Claims.” Gordon v. Norton, 322 F.3d 1213, 1216 (10th Cir. 2003) (citing
      Preseault v. Interstate Commerce Comm’n, 494 U.S. 1, 11–12 (1990)).
                                         22
original decision remains persuasive and has been subsequently cited with

approval and applied by the Federal Circuit. See Gal-Or v. United States, 470

F. App’x 879, 881–83, 2012 WL 882670, at *1–3 (Fed. Cir. Feb. 9, 2012) (holding

Court of Federal Claims correctly concluded that patent-infringement claim against

federal government was not cognizable Fifth Amendment takings claim) (citing

Zoltek, 442 F.3d at 1352–53); see also Bell, 58 SYRACUSE L. REV. at 538 (noting

that Supreme Court’s denial of certiorari in Zoltek “strongly suggests that the same

outcome would obtain for copyrights”).

          Zoltek also provides a segue to Olive’s reliance on James v. Campbell, 104
U.S. 356 (1881), which he contends is Supreme Court precedent for his copyright-

takings claim because it purports to protect patents from a government taking

without just compensation. Olive points out that Horne, the raisin-takings case,

states:

          Nothing in this [Takings Clause] history suggests that personal
          property was any less protected against physical appropriation than
          real property. As this Court summed up in James v. Campbell, 104
U.S. 356, 358, 26 L. Ed. 786 (188[1]), a case concerning the alleged
          appropriation of a patent by the Government:

             “[A patent] confers upon the patentee an exclusive property in
             the patented invention which cannot be appropriated or used by
             the government itself, without just compensation, any more
             than it can appropriate or use without compensation land which
             has been patented to a private purchaser.”



                                          23
Horne, 135 S. Ct. at 2427. Olive further notes that subsequent Supreme Court cases

have repeated the point in James: Hollister v. Benedict & Burnham Mfg. Co., 113
U.S. 59, 67 (1885); Wm. Cramp & Sons Ship & Engine Bldg. Co. v. Int’l Curtis

Marine Turbine Co., 246 U.S. 28, 39–40 (1918); and Hartford-Empire Co. v.

United States, 323 U.S. 386, 415 (1945). But we agree with the University that the

Supreme Court has never definitively held that a patent holder’s recourse against

the government for infringement is a constitutional takings claim.21 Zoltek noted as

much, for it addressed James in addition to applying Schillinger to conclude that a

patent-infringement claim against the federal government is not a cognizable Fifth

Amendment takings claim:
      2
       As the Supreme Court recognized at least as long ago as 1881, the
      patentee’s recourse for infringement by the government is limited by


21
      The University asserts that Horne’s quotation from James is dicta, as Horne
      involved raisins, not patents, and that Horne makes no pretense of deciding any
      intellectual-property issue. See Horne, 135 S. Ct. at 2427. The University argues
      persuasively that, had the Court in Horne fully considered the issue, it would have
      realized that James’s dicta must be discounted because it came from a time when
      the federal takings clause was not understood to be self-executing and therefore
      routinely conflated a takings analysis with an implied contract with the
      government to pay the value of the property. See, e.g., United States v. N. Am.
      Transp. & Trading Co., 253 U.S. 330, 335 (1920) (“The right to bring this suit
      against the United States in the Court of Claims is not founded upon the Fifth
      Amendment, but upon the existence of an implied contract entered into by the
      United States; and the contract which is implied is to pay the value of property as
      of the date of the taking.”) (citations omitted)); see also James, 104 U.S. at 358–59
      (noting that Court of Claims had been entertaining jurisdiction of claims for
      unauthorized use of patented inventions “upon the footing of an implied
      contract”).
                                           24
      the scope of the waiver of sovereign immunity established by the
      Congressional consent to be sued. “If the jurisdiction of the Court of
      Claims should not be finally sustained [to hear an infringement action
      against the government], the only remedy against the United States,
      unless Congress enlarges the jurisdiction of that court, would be to
      apply to Congress itself.” James v. Campbell, 104 U.S. 356, 359, 26
L. Ed. 786 (1881).

      ....

      In response to Schillinger, Congress provided a specific sovereign
      immunity waiver for a patentee to recover for infringement by the
      government. Had Congress intended to clarify the dimensions of the
      patent rights as property interests under the Fifth Amendment, there
      would have been no need for the new and limited sovereign immunity
      waiver. The manner in which Congress responded to Schillinger is
      significant.

      ....

      In sum, the trial court erred in finding that Zoltek could allege patent
      infringement as a Fifth Amendment taking under the Tucker Act, and
      we reverse.

Zoltek, 442 F.3d at 1349 & n.2, 1352–53; see id. at 1349–50 (“A patentee’s judicial

recourse against the federal government, or its contractors, for patent infringement,

is set forth and limited by the terms of 28 U.S.C. § 1498.”).

      The University correctly asserts that the above quote from James is dicta—at

least as to the existence of a viable Fifth Amendment takings claim—and that the

subsequent cases introduced new dicta by parroting James’s dicta. James’s dicta

about patents as property under the federal takings clause is divorced from its

holding that the government was not liable for infringement because there was no

                                         25
valid patent. See James, 104 U.S. at 383. Hollister cited this dicta from James in an

opinion that also found no valid patent and that specifically declined to dispose of

the case on takings grounds.22 Hollister, 113 U.S. at 67, 71–73. In Zoltek, the

Federal Circuit noted that the Supreme Court in Wm. Cramp acknowleged that the

Tucker Act was the sole remedy for the government’s patent infringement. Zoltek,
442 F.3d at 1351 (stating that the 1910 [Tucker] Act “was intended alone to

provide for the discrepancy resulting from the right in one case to sue on the

implied contract and the non-existence of a right to sue” for infringement) (quoting

Wm. Cramp, 246 U.S. at 41). Zoltek further noted that in Wm. Cramp and Crozier

v. Fried. Krupp Aktiengesellschaft, 224 U.S. 290, 304 (1912), the Supreme Court

“acknowledged Congressional recognition that the Court of Claims lacked Tucker

Act jurisdiction over infringement under a takings theory.” Zoltek, 442 F.3d at

1351 (“Moreover, discussing the state of the law before the 1910 [Tucker] Act, the

Crozier court expressly noted that no patent infringement action could be brought



22
      Hartford-Empire likewise quoted James in dicta because it did not concern the
      Fifth Amendment and held only that Congress had chosen not to make forfeitable
      patents that were involved in an antitrust violation. Hartford-Empire, 323 U.S. at
      413–16. Olive also contends that the Supreme Court has held that trademark is
      protected by the federal takings clause, but that contention not only also relies on
      dicta but is incorrect. See K Mart Corp. v. Cartier, Inc., 485 U.S. 176, 185–86
      (1988) (stating that trademarks provide trademark owner with certain bundle of
      rights in context of decision not involving Fifth or Fourteenth Amendments); Coll.
      Savs. Bank, 527 U.S. at 673 (quoting Cartier dicta to note that trademark may
      constitute property for purposes of due-process clause).
                                           26
against the government unless in the Court of Claims under a contract or implied

contract theory.”) (citing Crozier, 224 U.S. at 304).

      In conclusion, and as partially explained by the Federal Circuit in Zoltek, the

litany of Supreme Court decisions relied on by Olive did not recognize a

constitutional takings claim for patent infringement. See Zoltek, 442 F.3d at 1350–

53 & nn.2-3.

Ruckelshaus v. Monsanto Co.

      Ruckelshaus, which held that trade secrets23 are property under applicable

state law and can be subject to the federal takings clause, is the only Supreme

Court decision that has afforded takings protection to a form of intellectual

property. See Ruckelshaus, 467 U.S. at 1002. At issue were EPA regulations

requiring applicants for pesticide registration to disclose the applicant’s health,

safety, and environmental data that were trade-secret property rights under state

law, with the disclosure potentially becoming available to the applicant’s

competitors. Id. at 992–98, 1001. The principal basis for this decision was the




23
      A trade secret is defined as “any formula, pattern, device or compilation of
      information which is used in one’s business, and which gives him an opportunity
      to obtain an advantage over competitors who do not know or use it.” Ruckelshaus,
467 U.S. at 1001 (quoting RESTATEMENT (FIRST) OF TORTS § 757 cmt. b (AM.
      LAW INST. 1939)).
                                          27
economic impact on the trade-secret owner and the impact’s effect on the owner’s

investment-backed expectations. See id. at 1005, 1011–12.

             Because of the intangible nature of a trade secret, the extent of
      the property right therein is defined by the extent to which the owner
      of the secret protects his interest from disclosure to others.

      ....

      With respect to a trade secret, the right to exclude others is central to
      the very definition of the property interest. Once the data that
      constitute a trade secret are disclosed to others, or others are allowed
      to use those data, the holder of the trade secret has lost his property
      interest in the data.[15]
      [15]
           We emphasize that the value of a trade secret lies in the
      competitive advantage it gives its owner over competitors. Thus, it is
      the fact that operation of the data-consideration or data-disclosure
      provisions will allow a competitor to register more easily its product
      or to use the disclosed data to improve its own technology that may
      constitute a taking.

      ....

      The economic value of that property right lies in the competitive
      advantage over others that Monsanto enjoys by virtue of its exclusive
      access to the data, and disclosure or use by others of the data would
      destroy that competitive edge.

Id. at 1002, 1011–12 & n.15.

                                   *      *     *

      It is not in dispute that a copyright is property with value to its owner. As we

stated, federal law protects this property interest by providing a statutory



                                         28
infringement cause of action and the recovery of substantial damages. See 17

U.S.C. §§ 501(a), 504.

      Copyright protection “subsists . . . in original works of authorship
      fixed in any tangible medium of expression.” 17 U.S.C. § 102(a). This
      protection has never accorded the copyright owner complete control
      over all possible uses of his work. Rather, the Copyright Act grants
      the copyright holder “exclusive” rights to use and to authorize the use
      of his work in five qualified ways, including reproduction of the
      copyrighted work in copies. Id., § 106. All reproductions of the work,
      however, are not within the exclusive domain of the copyright owner;
      some are in the public domain. Any individual may reproduce a
      copyrighted work for a “fair use;” the copyright owner does not
      possess the exclusive right to such a use. Compare id., § 106 with id.,
      § 107.[24]

            “Anyone who violates any of the exclusive rights of the
      copyright owner,” that is, anyone who trespasses into his exclusive
      domain by using or authorizing the use of the copyrighted work in one
      of the five ways set forth in the statute, “is an infringer of the
      copyright.” Id., § 501(a).

Sony Corp. of Am. v. Universal City Studios, Inc., 464 U.S. 417, 432–33 (1984).

(footnotes omitted).




24
      Under current law, the Copyright Act defines fair use as follows:

          the fair use of a copyrighted work, including such use by
          reproduction in copies or phonorecords or by any other means
          specified by that section, for purposes such as criticism, comment,
          news reporting, teaching (including multiple copies for classroom
          use), scholarship, or research, is not an infringement of copyright.

      17 U.S.C. § 107.
                                          29
        Olive does not allege that the University took his copyright interest; the only

reasonable construction of Olive’s claim is that the University committed

infringement. See id. Because copyright is nonrivalrous,25 Olive never lost his right

to use or license his photograph; the University’s infringement cost Olive a

licensing fee. See Cotter, 50 FLA. L. REV. at 562–63; see also Note, 128 HARV. L.

REV. at 985 n.109 (“As Professor Thomas Cotter has insightfully pointed out, the

consequences of government use are very different for intellectual property

because of its nonrivalrous nature: although the government’s use of physical

property excludes the owner, government copyright infringement costs the owner

no more than a licensing fee.”) (citing Cotter, 50 FLA. L. REV. at 562–63.). In these

respects, copyright is distinguishable from a trade secret, which, if disclosed to

others, results in a loss of the property interest and the economic value of the

competitive advantage inherent in the trade secret. See Ruckelshaus, 467 U.S. at

1010.

        Copyright infringement as alleged by Olive is “akin to a transitory common

law trespass—a government interference with real property that may not amount to




25
        See n.1 supra.


                                           30
a taking at all.”26 Note, 128 HARV. L. REV. at 985 n.109; see id. at 977 n.41 (“[N]ot

every physical invasion amounts to a taking: a merely transitory invasion, akin to a

common law trespass, may not amount to a taking at all.”) (citing Hendler v.

United States, 952 F.2d 1364, 1377 (Fed. Cir. 1991)); see Sony, 464 U.S. at 433

(“anyone who trespasses into his exclusive domain by using or authorizing the use

of the copyrighted work in one of the five ways set forth in the statute, “ ‘is an

infringer of the copyright’ ”); see also Dowling v. United States, 473 U.S. 207, 217

(1985) (“The infringer invades a statutorily defined province guaranteed to the

copyright holder alone. But he does not assume physical control over the

copyright; nor does he wholly deprive its owner of its use.”).

      Suppose, for example, that ten copies of a government manual take
      from a textbook an excerpt that is just too long to be a fair use. The
      act is an infringement but seems hardly more serious than a
      “truckdriver parking on someone’s vacant land to eat lunch.” Hendler
      v. United States, 952 F.2d 1364, 1377 (Fed. Cir. 1991).

      Even if the government sets itself up as a competitor by producing a
      copyrighted work, there probably is not good reason to conclude

26
      Similarly, property rights, including copyright, have been described as ownership
      of a bundle of rights or interests. See Harper & Row, Publishers, Inc. v. Nation
      Enters., 471 U.S. 539, 546 (1985) (“Section 106 of the Copyright Act confers a
      bundle of exclusive rights to the owner of the copyright.”); see also Ruckelshaus,
467 U.S. at 1011; Note, 128 HARV. L. REV. at 980; Chapdelaine, 10 BUFF. INTELL.
      PROP. L.J. at 51–61. “But the denial of one traditional property right does not
      always amount to a taking. At least where an owner possesses a full ‘bundle’ of
      property rights, the destruction of one ‘strand’ of the bundle is not a taking,
      because the aggregate must be viewed in its entirety.” Andrus v. Allard, 444 U.S.
51, 65–66 (1979).
                                          31
      automatically that the copyright has been “taken.” The copyright
      holder can still exclude all private competitors even as the government
      pirates the entirety of his work.

Note, 128 HARV. L. REV. at 985 n.109 (citing Cotter, 50 FLA. L. REV. at 562–63.);

cf. Vazquez, 106 Yale L.J. at 1745 n.281 (“the Court’s takings cases would appear

to require the conclusion that a state’s infringement of a patent is not a ‘taking,’ as

it does not ‘virtually destroy’ the property’s value”) (citing LAURENCE H. TRIBE,

AMERICAN CONSTITUTIONAL LAW § 9-3, at 593 (2d ed. 1988)).

      To summarize, legal scholars are divided on whether copyright should be

protected from government takings, and legal authority is scant. This court’s

unpublished opinion in Schneider held that trademark infringement is not a taking.

Schneider, 1998 WL 834346, at *2. In the unique Porter case, the Fifth Circuit

stated that infringement of a common law copyright was not a taking. Porter, 473
F.2d at 1337. In Ruckelshaus, the Supreme Court held that trade secrets can be

subject to the federal takings clause. Ruckelshaus, 467 U.S. at 1002. But in the

Federal Circuit’s vacated, post-Ruckelshaus Zoltek decision on which the Supreme

Court denied certiorari, it held that patent infringement by the federal government

does not constitute a taking. Zoltek, 442 F.3d at 1350–53. Patents and trademarks,

as species of intellectual property, are more similar to copyrights than trade secrets.

      Based on this authority, we hold that the Olive’s takings claim, which is

based on a single act of copyright infringement by the University, is not viable. We

                                          32
sustain in part the University’s first and second issues, and we conclude that the

trial court erred in denying the University’s plea to the jurisdiction. This opinion

should not be construed as an endorsement of the University’s alleged copyright

infringement,27 and as discussed, copyright owners can seek injunctive relief

against a state actor for ongoing and prospective infringement. Instead, in the

absence of authority that copyright infringement by a state actor presents a viable

takings claim, and based on the contrary persuasive authority cited above, we

decline to so hold.

                                      Conclusion

      Because Olive has not pleaded a viable takings claim, the trial court should

have granted the University’s plea to the jurisdiction and dismissed Olive’s takings

claims for lack of subject-matter jurisdiction. We vacate the trial court’s order




27
      See Harris Cty. Flood Control Dist. v. Kerr, 499 S.W.3d 793, 804–05 (Tex. 2016)
      (noting that where government action harms an individual, “[o]ne’s normal reaction
      is that he should be compensated therefor. [But,] [o]n the other hand, the doctrine of
      the non-suability of the state is grounded upon sound public policy. If the State
      were suable and liable for every tortious act of its agents, servants, and employees
      committed in the performance of their official duties, there would result a serious
      impairment of the public service and the necessary administrative functions of
      government would be hampered.”) (quoting Tex. Highway Dep’t v. Weber, 219
S.W.2d 70, 71–72 (Tex. 1949)); see also Hillman v. Nueces Cty., ___ S.W.3d ___,
      ___, 2019 WL 1231341, at *6 (Tex. Mar. 15, 2019) (quoting truism that, “just as
      immunity is inherent to sovereignty, unfairness is inherent to immunity.”) (quoting
      City of Galveston v. State, 217 S.W.3d 466, 480 n.38 (Tex. 2007) (Willett, J.,
      dissenting)).
                                            33
denying the University’s plea to the jurisdiction and dismiss this cause for lack of

subject-matter jurisdiction.




                                             Richard Hightower
                                             Justice

Panel consists of Chief Justice Radack and Justices Higley and Hightower.




                                        34